Citation Nr: 9908916	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-14 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease status post myocardial infarction with hypertension, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1972 to 
June 1978.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The file contains an October 1998 Notice of Disagreement 
(NOD) with regard to the appellant's claims for a total 
rating for compensation based on individual unemployability.  
There is a separate (duplicate) claim for service connection 
for a lung condition.  The Board refers the claim to the RO 
to take appropriate action, as the Board does not have 
jurisdiction over this claim.  Jurisdiction does indeed 
matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold 
jurisdictional issues.  As to every issue, absent a notice 
of disagreement, statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).  The veteran should 
be informed of any determination by separate letter that 
includes notification of appellate rights.  38 C.F.R. 
§ 3.103 (1998).  The Board does note that the RO addressed 
and denied the issue of service connection for asthma and 
chronic obstructive pulmonary disease in a September 1998 
rating decision.  The veteran did not appeal that decision.  
The October 1998 statement from the veteran is not a notice 
of disagreement as to that issue.  We remind the veteran 
that he has a duty to submit evidence in support of his 
claim.  If he has evidence that links the respiratory 
disorder to service, he must submit it.  Otherwise, in the 
absence of an NOD, this is a duplicate claim.

In regard to the NOD to the denial of a total rating, the RO 
shall address the total rating issue in a Statement of the 
Case (not a supplemental statement of the case).  The parties 
are informed that there is a duty to submit a timely 
substantive appeal if there is an intent to perfect the 
appeal.  The Board reserves the right to dismiss (or not 
address) an issue that is not the subject of a substantive 
appeal or the appeal is inadequate or untimely.  38 C.F.R. 
§ 20.302 (1998).  Unless the veteran meets the schedular 
criteria or submit competent evidence linking his claimed 
unemployability to the service-connected disabilities, the 
Board reserves the right to deny or dismiss based on no legal 
entitlement.

In a November 1996 rating decision, the RO increased the 
appellant's evaluation for coronary artery disease status 
post myocardial infarction with hypertension from 10 percent 
to 30 percent.  The appellant disagrees with this evaluation 
and has perfected his appeal.

The 30 percent evaluation was based on a compensation and 
pension examination that the Board finds does not properly 
correspond to the applicable rating criteria.

Accordingly, this case is REMANDED, for the following 
development:

1.  The RO should schedule a 
cardiovascular VA examination that 
conforms to the rating criteria.  The 
examiner should be afforded the 
opportunity to review the claims folder 
prior to the examination and should make 
note on the report that the claims folder 
was reviewed. 

2.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when the 
claimant pursuing an original, reopened 
or claim for an increase without good 
cause fails to report for examination, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 4 -


